UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8029



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EZELL MCKELVER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (5:03-cr-00262-PMD)


Submitted: April 26, 2007                        Decided: May 2, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ezell McKelver, Appellant Pro Se. Leesa Washington, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ezell McKelver appeals the district court’s margin order

denying McKelver’s Fed. R. Civ. P. 60(b) motion to reconsider his

August 2003 criminal judgment.    McKelver filed neither a direct

appeal nor a 28 U.S.C. § 2255 (2000) motion, and he filed his Rule

60(b) motion more than three years after the district court entered

judgment on his conviction and sentence.

          Although “the Federal Rules of Criminal Procedure do not

specifically provide for motions for reconsideration and prescribe

the time in which they must be filed,” Nilson Van & Storage Co. v.

Marsh, 755 F.2d 362, 364 (4th Cir. 1985), a motion for rehearing or

reconsideration in a criminal case extends the time for filing a

notice of appeal if the motion is filed before the order sought to

be reconsidered becomes final.   See United States v. Ibarra, 502

U.S. 1, 4 n.2 (1991) (holding would-be appellant who files timely

motion for reconsideration from criminal judgment entitled to full

time period for noticing appeal after motion for reconsideration

has been decided); United States v. Dieter, 429 U.S. 6, 7-8 (1976)

(same); see also United States v. Christy, 3 F.3d 765, 767 n.1 (4th

Cir. 1993) (same).

          McKelver submitted his Rule 60(b) motion well beyond the

applicable period of time provided to notice an appeal of the

judgment he sought the district court to reconsider.   Accordingly,

because McKelver’s Rule 60(b) motion was untimely, we affirm the


                              - 2 -
district court’s order denying the motion.       See United States v.

McKelver,   No.   5:03-cr-00262-PMD   (D.S.C.   Oct.   11,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 3 -